—Judgment unanimously affirmed. Memorandum: Defendant voluntarily, knowingly and intelligently waived the right to appeal (see, People v Muniz, 91 NY2d 570, 573; People v Seaberg, 74 NY2d 1, 11), and her “general unrestricted waiver of the right to appeal during the plea colloquy encompassed [her] right to challenge the sentence as unduly harsh or severe” (People v Watkins, 261 AD2d 962; see, People v Hidalgo, 91 NY2d 733, 737). (Appeal from Judgment of Erie County Court, DiTullio, J. — Grand Larceny, 3rd Degree.) Present — Pine, J. P., Lawton, Wisner, Hurlbutt and Callahan, JJ.